Citation Nr: 1630935	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  08-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to November 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 2001 to August 2006.

This case came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision that in pertinent part, granted service connection and a 30 percent rating for PTSD, and granted service connection and a noncompensable rating for tension headaches.  The Veteran appealed for higher initial ratings.

In a January 2008 rating decision, the RO granted a higher 50 percent rating for PTSD, effective August 26, 2006.  In an April 2011 rating decision, the RO granted a higher 50 percent rating for tension headaches, effective from May 14, 2010, and denied a total disability rating based on individual unemployability (TDIU).  

In August 2011, the Board remanded the appeals for higher initial ratings to the Agency of Original Jurisdiction (AOJ) for additional development, and the case was subsequently returned to the Board.

In an August 2012 rating decision, the AOJ granted a higher 100 percent rating for PTSD, effective from November 16, 2011.  Since this increase did not constitute a full grants of the benefits sought, the higher rating issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In an August 2014 decision and remand, in pertinent part, the Board denied entitlement to a higher rating in excess of 50 percent for PTSD during the period prior to November 16, 2011, and denied an increase in excess of 50 percent for headaches during the period from May 14, 2010.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2016 memorandum decision, the Court vacated the Board's August 2014 decision only as to the issue of entitlement to a higher rating for PTSD prior to November 16, 2011.  The Court dismissed the appeal for a higher rating for headaches after May 14, 2010.  The PTSD issue was subsequently returned to the Board for further proceedings consistent with the Court's decision.

There are other issues that are not before the Board.  Specifically, in its August 2014 decision, the Board remanded the following issues to the AOJ for additional development:  entitlement to a higher rating for rhinitis, entitlement to a higher rating for headaches prior to May 14, 2010, and entitlement to a TDIU during the period prior to November 16, 2011.  The Board's prior remand actions have not yet been completed by the AOJ, likely as a result of the other matters pending at the Court, and these remanded issues are not currently before the Board at this time. 

The record before the Board consists of the Veteran's paper claims file and electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Since the Board's August 2014 decision, additional relevant evidence has been added to the claims file, which has not yet been reviewed by the AOJ in the context of the instant appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review in order to provide due process to the Veteran.  See 38 C.F.R. §§ 19.31, 19.37(a) (2015).  The additional evidence includes a report of an April 2016 PTSD VA compensation examination, as well as additional VA treatment records and VA examinations.  Remand is required.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  In general, the degree of impairment resulting from a disability is a factual determination and the Board's primary focus in such cases is upon the current severity of the disability. Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate in any initial rating/increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Fenderson v. West, 12 Vet. App. 119, 126-127   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings have been assigned for the Veteran's PTSD.

The RO has assigned a 100 percent rating for PTSD from November 16, 2011, the date of a VA compensation examination.  The Veteran contends that a rating higher than 50 percent should be assigned for PTSD prior to that date.  During the pendency of the appeal period prior to and including November 16, 2011, she underwent two VA compensation examinations to determine the severity of her PTSD:  a pre-discharge examination on August 21, 2006 and an examination on November 16, 2011.

In its February 2016 memorandum decision which vacated the Board's August 2014 denial of a higher rating for PTSD prior to November 16, 2011, the Court found that the Board failed to render the requisite two-part analysis required under Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), namely (1) an "initial assessment of the symptoms displayed [. . .] and if they are the kind enumerated in the regulation," and (2) "an assessment of whether those symptoms result in occupational and social impairment."  The Court also found that the Board did not address whether the symptoms and effects manifested by the Veteran were the same or similar in frequency, severity, or duration to the enumerated examples provided in the rating code, and did not explain how her complete disability picture affected her occupational and social functioning and whether her symptomatology resulted in occupational and social impairment warranting a higher rating.  

The Court also found that the Board failed to consider whether the November 2011 VA examination report demonstrated that the Veteran was entitled to an initial rating in excess of 50 percent prior to the assigned date of November 16, 2011, citing McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (holding that it is the information provided in the medical opinion, and not the date of the opinion, that is relevant when assigning an effective date).

The Board finds that remand is necessary to obtain a retrospective VA medical opinion regarding the severity of the Veteran's PTSD from the effective date for the award of service connection for this disability until November 16, 2011, i.e., during the period from August 26, 2006 to November 16, 2011.  38 C.F.R. § 4.2; Chotta v. Peake, 22 Vet. App. 80 (2008) (retrospective medical opinions are permitted in determining disability ratings).

Moreover, the evidence reflects that the Veteran has been diagnosed with other non-service-connected psychiatric disorders, including adjustment disorder and depression.  The use of manifestations not resulting from service-connected disease or injury is to be avoided when establishing the service-connected disability evaluation.  38 C.F.R. § 4.14.  However, where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The issue of entitlement to a TDIU prior to November 16, 2011 that was previously remanded by the Board in August 2014 is intertwined with the instant appeal.

In its decision, the Court noted that the November 2011 VA examiner recorded that the Veteran had been unemployed since 2009, secondary to her inability to tolerate occupational stressors.  Other evidence of record reflects that the Veteran's service-connected headaches also impact her ability to work.  See report of September 2011 VA neurological examination.  Records on file show that she was attending school in 2011.  See March 2011 VA psychology treatment notes.  An April 2007 VA examination, the Veteran reported that she was a work-study student, and was working 30 hours per week as a clerk as well as attending school.  Subsequent medical records reflect that she was studying to obtain her Master's degree, and was still in school in March 2010.  A January 2011 VA mental health note reflects that the Veteran was looking for a job.  Because the record is unclear as to when the Veteran last worked and when she became too disabled to work, the Board finds that the AOJ should send the Veteran a VA Form 21-8940, and ask her to fill the form out completely.

A January 2011 VA treatment note reflects that the Veteran was planning to file for disability benefits.  On remand, the AOJ should ascertain if the Veteran is in receipt of disability benefits from the Social Security Administration (SSA), and if so, obtain the SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010)

A review of the RO's April 2011 rating decision (which denied entitlement to a TDIU) suggests that the record currently before the Board does not include all of the evidence and procedural documents referenced in that decision.  On remand, the AOJ should attempt to consolidate any temporary file that may exist with the claims file (paper or electronic).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), and ask her to fill the form out completely.  In particular, she is asked to list all of her employment for the last years that she worked, including any part-time work, and to clarify when she stopped working.

2.  Ascertain if the Veteran is in receipt of disability benefits from SSA.  If so, obtain her SSA records, including all medical records this other Federal agency considered in determining her entitlement.

3.  Then, obtain a retrospective VA medical opinion from a VA psychologist or psychiatrist as to the severity of the Veteran's PTSD during the period from August 26, 2006 to November 16, 2011.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.

The examiner is asked to opine as to the degree of occupational and social impairment from the Veteran's PTSD during the period from August 26, 2006 to November 16, 2011.

If the examiner cannot distinguish the effects of any non-service-connected psychiatric disorder from the symptoms due to service-connected PTSD, the examiner should report the PTSD symptomatology including the effects of the non-service-connected disorder(s).

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state, and explain why this is so. 

4.  Attempt to consolidate any temporary file that may exist at the AOJ (RO and/or Appeals Management Center) with the claims file (paper or electronic), and readjudicate the merits of the Veteran's claim for a higher rating for PTSD prior to November 16, 2011 based on all of the evidence of record, including any additional evidence obtained since the September 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




